NO. 12-10-00125-CV

                        IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                  TYLER, TEXAS

ANTHONY WAYNE WHITE,                           §            APPEAL FROM THE 349TH
APPELLANT

V.

THE STATE OF TEXAS, TEXAS             §         JUDICIAL DISTRICT COURT
DEPARTMENT OF CRIMINAL JUSTICE-
INSTITUTIONAL DIVISION, ISAAC F.
VASQUEZ AND BRENT L. CLAUS,
APPELLEES                             §         ANDERSON COUNTY, TEXAS
____________________________________________________________________________
                               MEMORANDUM OPINION
                                   PER CURIAM
       This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b).
Appellant, Anthony Wayne White, perfected his appeal on April 19, 2010. The clerk’s record
was filed on May 27, 2010, making White’s brief due on or before June 28, 2010. When White
failed to file his brief by June 28, 2010, this court notified him on July 14, 2010 that the brief
was past due. The notice warned that if no motion for extension of time to file the brief was
received by July 26, 2010, the appeal would be dismissed for want of prosecution under Texas
Rule of Appellate Procedure 42.3(b). Further, the notice informed White that the motion for
extension of time must contain a reasonable explanation for his failure to file the brief and a
showing that Appellees, The State of Texas, Texas Department of Criminal Justice–Institutional
Division, Isaac F. Vasquez, and Brent L. Claus, had not suffered material injury thereby.
       To date, White has neither complied with nor otherwise responded to this court’s July 14,
2010 notice. Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P.
38.8(a)(1), 42.3.(b).



                                                1
Opinion delivered July 30, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.


                                                    (PUBLISH)




                                                           2